Case 9:19-bk-11573-MB   Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                        Desc Exhibit A Page 1 of 11




                   SB – EXHIBIT A
    Case 9:19-bk-11573-MB         Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                  Desc Exhibit A Page 2 of 11




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                                Judge Maureen Tighe, Presiding
                                   Courtroom 302 Calendar

Thursday, November 19, 2015                                                     Hearing Room        302

9:30 AM
1:14-14734    Martha J. Castro                                                                Chapter 11

    #4.00     Motion RE: Objection to Claim Number 1 by Claimant
              Los Angeles County Treasurer and Tax Collector

              fr. 9/10/15, 10/8/15

                                   Docket        52

  Tentative Ruling:
              Debtor filed her chapter 11 petition on October 17, 2014. Debtor listed on
      schedule A that she holds an equitable interest in real property located at 5911-5915
      S. Wilton Pl., Los Angeles, CA 90047 (the "Wilton Property"). Debtor indicates on
      her schedules that she is the trustee for the Edison Castro Intervivos Family Trust
      (the "Trust"), but that she is not a beneficiary of the Trust. Debtor also listed a rental
      property located at 22500 Marilla St., Chatsworth, CA, 91311 (the "Marilla Property").

             On November 6, 2014, creditor Los Angeles County Treasurer & Tax
      Collector (the "LACTTC") filed a proof of claim in the amount of $79,105.51 for
      "property taxes" Proof of Claim no. 1, filed November 6, 2014 (the "LACTTC PoC").
      Attached to the Claim no. 1 were copies of "Statement of Prior Year Taxes" as of
      November 5, 2014 and "Substitute Secured Property Tax Bill" for July 1, 2014 to
      June 30, 2015. Proof of Claim no. 1 was amended on May 18, 2015, the amount of
      which was reduced to $53,719.66 (the "LACTTC Am. PoC"). Attached to the
      LACTTC Am. PoC is a "Statement of Prior Year Taxes" as of May 18, 2015, and
      "Substitute Secured Property Tax Bill" for July 1, 2014 to June 30, 2015.

              Debtor objects to the LACTTC Am. PoC, contending that "mere copies of
      unauthenticated and unsupported property tax bills" are not sufficient to establish
      prima facie validity. Claim Objection,5:17-18; 24-25. Debtor states that she is unable
      to determine the validity of the claim and the amount asserted.

              Debtor also argues that the redemption penalties and the penalties and costs
      imposed for the Wilton Property tax bill is to punish a delinquent taxpayer, rather
      than to compensate LACTTC for actual loses because the assessment has no direct
      relation to any specific costs incurred by the state. Debtor cites to the pre-BAPCPA
      case In re Hovan, 96 F.3d 1254, 1257 (9th Cir. 1996) to support her argument that
      the redemption penalties and costs imposed are not compensatory in effect and thus
      should be accorded fourth priority under 11 U.S.C. § 726(a)(4). Debtor further


11/18/2015 2:58:08 PM                         Page 4 of 28
    Case 9:19-bk-11573-MB        Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                 Desc Exhibit A Page 3 of 11




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                                Judge Maureen Tighe, Presiding
                                   Courtroom 302 Calendar

Thursday, November 19, 2015                                                    Hearing Room          302

9:30 AM
CONT...       Martha J. Castro                                                                 Chapter 11
      argues that Cal. Rev. & Tax Code § 4103’s designation of redemption penalties as
      interest "for purposes of … any claim in a bankruptcy proceeding" reflects an effort
      by the California state legislature to avoid the priority scheme of 11 U.S.C. § 726,
      and is thus preempted by the Supremacy Clause of the U.S. Constitution. LACTTC
      notes in its response that the provisions of §§ 724 and 726 are not applicable in this
      non-liquidating chapter 11 case.

              Debtor also notes that the mortgage for the Marilla Property impounded the
      property taxes and insurance as part of the mortgage payment. When Debtor
      modified her mortgage with Bank of America ("BofA") on September 3, 2010, she
      believes her unpaid property taxes and delinquent mortgage payments were
      recapitalized and made part of the new loan amount. Debtor argues that the
      modification agreement with BofA made BofA responsible for paying the property
      taxes through an impounded escrow account.

      Standard

               A proof of claim is deemed allowed unless a party in interest objects under
      § 502(a) and constitutes "prima facie evidence of the validity and amount of the
      claim" pursuant to Bankruptcy Rule 3001(f). See also Fed. R. Bankr.P. 3007. The
      filing of an objection to a proof of claim "creates a dispute which is a contested
      matter" within the meaning of Bankruptcy Rule 9014 and must be resolved after
      notice and opportunity for hearing upon a motion for relief. See Adv. Comm. Notes to
      Fed. R. Bankr.P. 9014.

              Upon objection, the proof of claim provides "some evidence as to its validity
      and amount" and is "strong enough to carry over a mere formal objection without
      more." Wright v. Holm ( In re Holm ), 931 F.2d 620, 623 (9th Cir.1991) (quoting 3
      Collier on Bankruptcy § 502.02, at 502-22 (15th ed.1991)); see also Ashford v.
      Consolidated Pioneer Mort. ( In re Consol. Pioneer Mort.), 178 B.R. 222, 226 (9th
      Cir. BAP 1995), aff'd, 91 F.3d 151, 1996 WL 393533 (9th Cir.1996). To defeat the
      claim, the objector must come forward with sufficient evidence and "show facts
      tending to defeat the claim by probative force equal to that of the allegations of the
      proofs of claim themselves." In re Holm, 931 F.2d at 623.

               "If the objector produces sufficient evidence to negate one or more of the
      sworn facts in the proof of claim, the burden reverts to the claimant to prove the
      validity of the claim by a preponderance of the evidence." In re Consol. Pioneer, 178
      B.R. at 226 (quoting In re Allegheny Int'l, Inc., 954 F.2d 167, 173-74 (3d Cir.1992)).
      The ultimate burden of persuasion remains at all times upon the claimant. See In re


11/18/2015 2:58:08 PM                        Page 5 of 28
    Case 9:19-bk-11573-MB        Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                 Desc Exhibit A Page 4 of 11




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                                Judge Maureen Tighe, Presiding
                                   Courtroom 302 Calendar

Thursday, November 19, 2015                                                   Hearing Room      302

9:30 AM
CONT...       Martha J. Castro                                                            Chapter 11
      Holm, 931 F.2d at 623.

      Analysis

                LACTTC, in its response, contends that Debtor’s pro forma objection does
      not "shift the burden" as Debtor claims, and that it gave sufficient evidentiary basis
      for its claim by attaching a copy of "Statement of Prior Year Taxes." Specifically, the
      Statements of Prior Year Taxes included among other things: (1) the parcel no. for
      each of the Properties; (2) the year of the tax delinquencies; (3) the principal taxes
      owed; (4) the amount of the penalties and costs; (5) the redemption penalties; (6) the
      amount of the redemption fees; (7) any applicable "Subject To Power To Sell Fees";
      and (8) the total taxes owed for both the Wilton Property and the Marilla Property.
      Because LACTTC gave a proper evidentiary basis to support its claim, it points out
      that it is now Debtor’s burden to assert some factual basis for the objection.
      LACTTC did, however, include a declaration from Bonita Sandoz, the Bankruptcy
      Unit Supervisor for LACTTC who is responsible for calculating and analyzing the
      amount of property taxes, including penalties, interest, and other charges that are
      owed to the County by taxpayers who have filed bankruptcy. The documentation
      provided by LACTTC in support of LACTTC Am. PoC provides a sufficient
      evidentiary basis for the claim, and Debtor has not provided evidence that negates
      any of the facts asserted in the LACTTC Am. PoC.

              Addressing Debtor’s argument that the redemption penalties and the
      penalties and costs imposed for the Wilton Property tax bill the assessment has no
      direct relation to any specific costs incurred by the state, LACTTC argues that
      Debtor’s authority is not on point and is stale after Congress passed the Bankruptcy
      Abuse Prevention and Consumer Protection Act of 2005 ("BAPCA"). LACTTC points
      out that, unlike here where the issue is real property taxes, in Hovan, the Ninth
      Circuit ruled on claims for unsecured priority taxes and is therefore distinguishable.

              LACTTC notes that Congress passed BAPCPA and added 11 U.S.C. § 511,
      which provides that "the rate of interest shall be determined under non-bankruptcy
      law." In other words, bankruptcy does not affect the amount that the taxpayer is
      obligated to pay to the taxing agencies under the appropriate state law. Pursuant to
      § 511(a):

              If any provision of this title requires the payment of interest on a tax
              claim or on an administrative expense tax, or the payment of interest
              to enable a creditor to receive the present value of the allowed
              amount of a tax claim, the rate of interest shall be rate determined


11/18/2015 2:58:08 PM                        Page 6 of 28
    Case 9:19-bk-11573-MB         Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                  Desc Exhibit A Page 5 of 11




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                                Judge Maureen Tighe, Presiding
                                   Courtroom 302 Calendar

Thursday, November 19, 2015                                                    Hearing Room         302

9:30 AM
CONT...       Martha J. Castro                                                                Chapter 11
              under applicable nonbankruptcy law.

      11 U.S.C. § 511(a)

            As there is no uniform rate of interest applicable to tax claims, LACTTC
      contends that § 511 was added to simplify the calculation rate. Under § 511, the
      House Report stated:

              Sec. 704. Rate of Interest on Tax Claims. Under current law, there is
              no uniform rate of interest applicable to tax claims. As a result,
              varying standards have been used to determine the applicable rate.
              Section 704 of the Act amends the Bankruptcy Code to add section
              511 for the purpose of simplifying the interest rate calculation.

      H. Rpt. No. 109- 31, § 256, 109th Cong. 1st Sess. (2005) p. 101.

      Thus, LACTTC maintains that § 511 mandates that "nonbankruptcy law" applies to
      all taxes where "interest" is required, and the filing of Debtor’s bankruptcy cannot
      affect the amount that the taxpayer is obligated to pay to the taxing authorities, in
      accordance with applicable law.

             Read in conjunction with 11 U.S.C. § 511, LACTTC contends that Cal. Rev. &
      Tax Code §§ 2617 and 2618 provide that it is entitled to a 10% delinquent penalty in
      the event that a debtor fails to submit the first and second installment of real property
      taxes by the close of business on December 10 and April 10 respectively, as follows:

              All taxes due November 1, if unpaid, are delinquent at 5 p.m., or the
              close of business, whichever is later, on December 10, and thereafter
              a delinquent penalty of 10 percent attaches to them.

      Cal. Rev. & Tax Code § 2617.

              The second half of taxes on real property, if unpaid, is delinquent at 5
              p.m., or the close of business, whichever is later, on April 10, and
              thereafter a delinquent penalty of 10 percent attaches to it.

      Cal. Rev. & Tax Code § 2618.

             Section 506(b) provides for "interest on such claim, and any reasonable fees,
      costs or charges provided under the agreement or State statute under which such


11/18/2015 2:58:08 PM                         Page 7 of 28
    Case 9:19-bk-11573-MB         Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                  Desc Exhibit A Page 6 of 11




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                 Judge Maureen Tighe, Presiding
                                    Courtroom 302 Calendar

Thursday, November 19, 2015                                                      Hearing Room        302

9:30 AM
CONT...       Martha J. Castro                                                                 Chapter 11
      claim arose". 11 U.S.C. § 506(b) (emphasis added). LACTTC contends that the 10%
      interest under RTC §§ 2617 and 2618 are the "interest" referred to under § 506(b).

               In In re Collier, 416 B.R. 713, 719 (Bankr.N.D.Cal. 2008)(subsequently
      overruled by In re Collier, 2009 WL 5449150 (Bankr.N.D.Cal., Jan. 5, 2009)) ("Collier
      1"), the bankruptcy court, in ruling on a taxing authority’s objection to confirmation of
      a chapter 13 plan, found that a taxing authority’s redemption penalties were not part
      of its allowed secured claim, relying on the cases In re County of Orange, 262 F.3d
      1014 (9th Cir.2001); Weston Inv. Co. v. State, 31 Cal.2d 390, 189 P.2d 262 (1948);
      and Ferreira v. County of El Dorado, 222 Cal.App.3d 788, 272 Cal.Rptr. 49
      (Cal.Ct.App.1990), which held that real property tax redemption penalties were not
      part of the lien. The Collier 1 court, following this line of authority, reasoned that
      these penalties would constitute general, unsecured claims. Id. Thereafter, the
      taxing authority in Collier filed a supplemental brief, advising the Collier court that the
      cases relied upon were legislatively overruled by Cal. Gov.Code § 43001 and Cal.
      Rev. & Tax. Code § 2187. While finding the former statute to be somewhat
      ambiguous, the Collier court held that the latter statute legislatively overrules the line
      of cases relied upon for the previous ruling ("Collier 2"). The taxing authority in
      Collier 1 had asserted that post-petition penalties were allowable as part of its
      secured claim pursuant to 11 U.S.C. § 506(b). Section 506(b) provides, in pertinent
      part, that "fees, costs, and charges" are part of a secured claim in a bankruptcy case
      to the extent provided by state statute. Having been advised that the authority relied
      upon was no longer good law, the Collier 2 court held that the penalties may not
      qualify as "fees" or "costs," they clearly qualify as "charges." In re Collier, 2009 WL
      5449150, at *1 (Bankr. N.D. Cal. Jan. 5, 2009).

              While not controlling here, the Court finds the reasoning of Collier 2
      persuasive, especially when read in with In re Fowler, 493 B.R. 148 (Bankr.E.D.Cal.
      2012). In Fowler, the debtor’s argument was the same as that made by Debtor here,
      specifically that § 4103(b) was unconstitutional because it converted California's 18%
      redemption penalty into an interest rate for bankruptcy purposes only, which makes it
      a "bankruptcy-specific" statute that treats non-bankrupt taxpayers and taxpayers in
      bankruptcy differently. Fowler, 493 B.R. 148 at 150. The Fowler debtor argued that
      because it is a bankruptcy-specific statute, Cal. Rev. & Tax. Code § 4103(b) was not
      "applicable non-bankruptcy law" for the purposes of 11 U.S.C. § 511 and went
      beyond the authority granted by § 511. Id. at 151.

              After reviewing the legislative history and the line of cases, including Collier 1,
      the Fowler court held that that Cal. Rev. & Tax. Code § 4103(b) was not invalid as
      violative of the Supremacy Clause and that the debtor must pay the taxing authority's


11/18/2015 2:58:08 PM                          Page 8 of 28
    Case 9:19-bk-11573-MB         Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                  Desc Exhibit A Page 7 of 11




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                 Judge Maureen Tighe, Presiding
                                    Courtroom 302 Calendar

Thursday, November 19, 2015                                                    Hearing Room       302

9:30 AM
CONT...        Martha J. Castro                                                             Chapter 11
      secured claim in full at a rate of 18% per annum. In re Fowler, 493 B.R. 148 at 158.
      The Fowler court also clarified that Cal. Rev. & Tax Code § 2187 was expanded by
      the California legislature after the Ninth Circuit’s decision in In re County of Orange
      to state that "every tax, penalty or interest, including redemption penalty or interest,
      on real property is a lien against the property assessed." Fowler, 493 B.R. 148 at
      157, quoting Cal. Bill Analysis, S.B. 1494 Assem., June 26, 2002. The Fowler court
      reasoned that the use by the California legislature of "redemption penalty or interest"
      in § 2187 is evidence of the legislature's intent and belief that the redemption
      penalties be and are effectively an interest rate. Id. The Fowler court explained:

               Because the court does not agree that the reference to "applicable
               nonbankruptcy law" in § 511 limits states to establishment of an
               interest rate for unpaid tax claims in bankruptcy via statutes that are
               not bankruptcy specific, the court finds that RTC § 4103(b) does not
               actually conflict with 11 U.S.C. § 511(a). Nor is this a situation where
               Congress has expressly preempted a state's ability to legislate the
               interest rate on unpaid tax claims or regulated so pervasively that it
               "occupies the field." This is, in fact, a situation where Congress has
               expressly and concurrently authorized state legislation on the matter,
               thus inviting the states to "preempt" federal law with respect to the
               calculation of interest on secured claims for unpaid taxes. For the
               foregoing reasons the court finds that RTC § 4103(b) is not invalid as
               violative of the Supremacy Clause….

      In re Fowler, 493 B.R. 148, 158 (Bankr. E.D. Cal. 2012).

             Finally, Debtor argues that her modified mortgage with BofA provided for
      unpaid property taxes to be recapitalized and made part of the new loan amount.
      Debtor argues that the modification agreement with BofA made BofA responsible for
      paying the property taxes through an impounded escrow account. LACTTC correctly
      notes that it was not a party to the modification agreement, and that Debtor should
      resolve the issue with BofA of whether the impounded escrow account is being
      properly distributed to the taxing authorities.

      Objection overruled.
                                      Party Information
  Debtor(s):
       Martha J. Castro                                         Represented By
                                                                  Anthony Obehi Egbase
11/18/2015 2:58:08 PM                         Page 9 of 28
    Case 9:19-bk-11573-MB        Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                 Desc Exhibit A Page 8 of 11




                          United States Bankruptcy Court
                           Central District of California
                                   San Fernando Valley
                              Judge Maureen Tighe, Presiding
                                 Courtroom 302 Calendar

Thursday, November 19, 2015                                          Hearing Room       302

9:30 AM
CONT...       Martha J. Castro                                                    Chapter 11
   Movant(s):
       Martha J. Castro                                  Represented By
                                                           Anthony Obehi Egbase




11/18/2015 2:58:08 PM                    Page 10 of 28
    Case 9:19-bk-11573-MB        Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                 Desc Exhibit A Page 9 of 11




                             United States Bankruptcy Court
                              Central District of California
                                    San Fernando Valley
                               Judge Maureen Tighe, Presiding
                                  Courtroom 302 Calendar

Thursday, November 19, 2015                                                   Hearing Room      302

9:30 AM
1:14-14734    Martha J. Castro                                                            Chapter 11

    #5.00     Motion RE: Objection to Claim Number 4 by Claimant
              City of Los Angeles

              fr. 9/10/15; 10/8/15

                                  Docket        53

  Tentative Ruling:


      [9-10-15 tentative:]
      Debtor filed her chapter 11 petition on October 17, 2014. Debtor listed on schedule
      A that she holds an equitable interest in real property located at 5911-5915 S. Wilton
      Pl., Los Angeles, CA 90047 (the "Wilton Property"). Debtor indicates on her
      schedules that she is the trustee for the Edison Castro Intervivos Family Trust (the
      "Trust"), but that she is not a beneficiary of the Trust.
              On March 18, 2015 creditor the City of Los Angeles (the "City") filed a proof
      of claim in the amount of $7,882.03 for "fees – code enforcement / rent stabilization
      ordinance." Proof of Claim no. 4, filed March 18, 2015 (the "City PoC"). Attached to
      the City PoC is a copy of a billing statement dated March 16, 2015, listing various
      fees and late charges for "rent and code accounting" for the Wilton Property.

               Debtor objects to the City PoC, contending that "mere copies of
      unauthenticated and unsupported property tax bills" are not sufficient to establish
      prima facie validity. Debtor states that she is unable to determine the validity of the
      claim and the amount asserted.
               A proof of claim is deemed allowed unless a party in interest objects under
      § 502(a) and constitutes "prima facie evidence of the validity and amount of the
      claim" pursuant to Bankruptcy Rule 3001(f). See also Fed. R. Bankr.P. 3007. The
      filing of an objection to a proof of claim "creates a dispute which is a contested
      matter" within the meaning of Bankruptcy Rule 9014 and must be resolved after
      notice and opportunity for hearing upon a motion for relief. See Adv. Comm. Notes to
      Fed. R. Bankr.P. 9014.
               Upon objection, the proof of claim provides "some evidence as to its validity
      and amount" and is "strong enough to carry over a mere formal objection without
      more." Wright v. Holm ( In re Holm ), 931 F.2d 620, 623 (9th Cir.1991) (quoting 3
      Collier on Bankruptcy § 502.02, at 502-22 (15th ed.1991)); see also Ashford v.


11/18/2015 2:58:08 PM                       Page 11 of 28
    Case 9:19-bk-11573-MB         Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                  Desc Exhibit A Page 10 of 11




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                                Judge Maureen Tighe, Presiding
                                   Courtroom 302 Calendar

Thursday, November 19, 2015                                                   Hearing Room       302

9:30 AM
CONT...        Martha J. Castro                                                            Chapter 11
      Consolidated Pioneer Mort. ( In re Consol. Pioneer Mort.), 178 B.R. 222, 226 (9th
      Cir. BAP 1995), aff'd, 91 F.3d 151, 1996 WL 393533 (9th Cir.1996). To defeat the
      claim, the objector must come forward with sufficient evidence and "show facts
      tending to defeat the claim by probative force equal to that of the allegations of the
      proofs of claim themselves." In re Holm, 931 F.2d at 623.
               "If the objector produces sufficient evidence to negate one or more of the
      sworn facts in the proof of claim, the burden reverts to the claimant to prove the
      validity of the claim by a preponderance of the evidence." In re Consol. Pioneer, 178
      B.R. at 226 (quoting In re Allegheny Int'l, Inc., 954 F.2d 167, 173-74 (3d Cir.1992)).
      The ultimate burden of persuasion remains at all times upon the claimant. See In re
      Holm, 931 F.2d at 623.
               The City, in its response, contends that Debtor’s pro forma objection does not
      "shift the burden" as Debtor claims, and that it gave sufficien
      t evidentiary basis for its claim by attaching an invoice. Because the City gave a
      proper evidentiary basis to support its claim, the City points out that it is Debtor’s
      burden to assert some factual basis for the objection. The City did, however, include
      a declaration from Michael Prendergast, Senior Management Analyst charged with
      billing and collection duties related to the City’s Housing and Community Investment
      Department, who was tasked with assisting the Deputy City Attorney in preparing the
      proof of claim.
               The City is correct that a party objecting to a claim must come forward with
      sufficient evidence and "show facts tending to defeat the claim by probative force
      equal to that of the allegations of the proofs of claim themselves." In re Holm, 931
      F.2d at 623. Here, Debtor’s boilerplate objection did not challenge any particular
      aspect of the City PoC. This is exactly the type of "mere formal objection" that was
      contemplated in Holm, and it is not adequate to defeat this claim.

      Objection overruled. The City to lodge order within 7 days.
                                     Party Information
  Debtor(s):
       Martha J. Castro                                       Represented By
                                                                Anthony Obehi Egbase
  Movant(s):
       Martha J. Castro                                       Represented By
                                                                Anthony Obehi Egbase



11/18/2015 2:58:08 PM                       Page 12 of 28
    Case 9:19-bk-11573-MB         Doc 1262-1 Filed 09/03/20 Entered 09/03/20 15:40:26
                                  Desc Exhibit A Page 11 of 11




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                                Judge Maureen Tighe, Presiding
                                   Courtroom 302 Calendar

Thursday, November 19, 2015                                                 Hearing Room   302

9:30 AM
1:14-14734     Martha J. Castro                                                      Chapter 11

    #6.00      Status and Case Management Conference

               fr. 1/15/15; 3/5/15, 3/26/15, 5/7/15, 8/13/15,
               10/15/15

                                   Docket      1

  Tentative Ruling:
      Continue to October 15, 2015 at 9:30 a.m. Debtor to file notice.
                                     Party Information
  Debtor(s):
       Martha J. Castro                                         Represented By
                                                                  Anthony Egbase
  Movant(s):
       Martha J. Castro                                         Represented By
                                                                  Anthony Egbase




11/18/2015 2:58:08 PM                       Page 13 of 28
